179 F.2d 38
86 U.S.App.D.C. 16
MOORE,v.MOORE.
No. 9996.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 31, 1949.Decided Dec. 12, 1949.

Mr. Herman Miller, Washington, D.C., for appellant.
Mr. James D. Graham, Jr., Washington, D.C.  (appointed by this Court) for appellee.
Before EDGERTON, WILBUR K. MILLER and PROCTOR, Circuit Judges.
PROCTOR, Circuit Judge.


1
Appellant attacks a limited divorce for cruelty, granted his wife, upon the ground of insufficient evidence to support the judgment.


2
The courts of this jurisdiction have held consistently that under its laws1 where there is no physical violence a divorce for cruelty will not lie unless the mistreatment has caused injury to the health of the complaining spouse.2


3
In the present case there was no physical violence or abuse, and no evidence that the wife's health had suffered by reason of the husband's mistreatment and neglect.  In these circumstances it is clear that the charge of cruelty was not proved.  Therefore, the judgment is


4
Reversed.

EDGERTON, J., concurs in the result


1
 Sec. 4, Act of June 19, 1860, 12 Stat.at Large, p. 59, 31 Stat. 1345, ch. 854, § 966, March 3, 1901, D.C. Code 1929, Tit. 14, § 63, 49 Stat. 539, ch. 453, § 1, Aug. 7, 1935, D.C. Code 1940, § 16-403


2
 Densmore v. Densmore, 1888, 6 Mackey 544, 17 D.C. 544; Ogden v. Ogden, 1900, 17 App.D.C. 104; Waltenberg v. Waltenberg, 1924, 54 App.D.C. 383, 298 F. 842; Trice v. Trice, 1925, 55 App.D.C. 328, 5 F.2d 543; Taylor v. Taylor, 1933, 62 App.D.C. 316, 67 F.2d 582; Kimmell v. Kimmell, 1948, 84 U.S.App.D.C. 177, 171 F.2d 340